JOHNSON, Circuit Judge,
dissenting:

Introduction

Let it be clear at the outset: this case presents compelling allegations of racial discrimination brought under the United States Voting Rights Act by black and Hispanic minorities. Congress intended the Voting Rights Act to be a key measure in its efforts to erase a haunting legacy of racial discrimination in the United States. The majority and concurring opinions in this case, in reasoning inconsistent with this Court’s long history of progressive and enlightened interpretation of civil rights *652legislation,1 seriously cripple this congressional intent. Despite unmistakable congressional statements concerning the broad scope of the Voting Rights Act, the majority and concurring opinions have taken different directions to achieve the same result: they deny minority groups the right to challenge discriminatory practices in judicial elections.
The majority opinion is completely isolated. No previous court has ever even suggested that judicial elections might be exempt from the reach of Section 2 of the Voting Rights Act. To the contrary, this Court, the United States Court of Appeals for the Fifth Circuit, had earlier concluded that Section 2 applied to all elections, including judicial elections. Not only does the majority opinion reverse this two year old precedent, but it also demonstrates a shocking lack of concern for the urgently argued position of the Attorney General, who has consistently maintained that the Voting Rights Act reaches all elections. The majority’s isolated opinion stands as a burning scar on the flesh of the Voting Rights Act; the majority opinion is not simply wrong, it is dangerous.
Judge Higginbotham’s concurring opinion (“the concurrence”) is scarcely removed from the majority opinion. Like the majority opinion, the concurrence is wholly inconsistent with the reasoned decisions of numerous courts and the established position of the Attorney General. The concurrence purports to rely upon compelling precedent from another federal court. But in truth, the concurrence is entirely premised upon a single case that is not authority for the concurring opinion's eccentric holding. The scar the concurrence would leave on the Voting Rights Act is no less injurious than that the majority inflicts; the concurrence is not only wrong, it too is dangerous.
Several truths are self-evident from the clear language of the statute that had heretofore opened the electoral process to people of all colors. The Voting Rights Act focuses on the voter, not the elected official. The Act was intended to prohibit racial discrimination in all voting, the sole inquiry being whether the political processes are equally open to all persons, no matter their race or color. The Act is concerned only with the intent of persons of “race or color” in casting a ballot; it has no interest in the function of the person holding the office. Yet, the majority and concurring judges carve out a sweeping exception to the Act’s intended scope, concluding that the Voting Rights Act does not apply to judicial elections (or at least some judicial elections). I refuse to join my fellow judges’ purposeful and calculated deprivation of the Voting Rights Act’s ability to eliminate racial discrimination in the electoral process.
I.
THE MAJORITY OPINION
In 1988 this Court handed down its decision in Chisom v. Edwards, 839 F.2d 1056 (5th Cir.), cert. denied sub nom. Roemer v. Chisom, 488 U.S. 955, 109 S.Ct. 390, 102 L.Ed.2d 379 (1988), which held that Section 2 of the Voting Rights Act applies to judicial elections. Today, in an opinion that mutilates familiar precepts of statutory construction,2 the majority rudely abandons *653the Chisom precedent.3 The majority, concluding that the Act does not apply to any judicial election, delivers a devastating blow to the Act’s continuing ability to eliminate racial discrimination in voting. At this stage, there is little reason to revisit in detail Judge Higginbotham’s refutation of the majority’s attack on Chisom v. Edwards. It is sufficient simply to reiterate a few essential — and well established— points.
Congress enacted the Voting Rights Act in 1965 “to rid the country of racial discrimination in voting.” South Carolina v. Katzenbach, 383 U.S. 301, 315, 86 S.Ct. 803, 812, 15 L.Ed.2d 769 (1966). Since the inception of the Act, the Supreme Court has consistently interpreted the Act in a manner which affords it “the broadest possible scope” in combatting racial discrimination. Allen v. State Board of Elections, 393 U.S. 544, 567, 89 S.Ct. 817, 832-33, 22 L.Ed.2d 1 (1969). Other courts, including this Court, have followed the Supreme Court’s lead. See, e.g., Zimmer v. McKeithen, 485 F.2d 1297 (5th Cir.1973) (en banc), aff'd sub nom. East Carroll Parish School Board v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976) (per curiam). As a consequence, the Voting Rights Act regulates a wide range of voting practices and procedures. See United States v. Board of Commissioners, 435 *654U.S. 110, 122-23, 98 S.Ct. 965, 974-75, 55 L.Ed.2d 148 (1978).
For a resolution of the instant case, it is unnecessary to look beyond Section 14(c)(1) of the Voting Rights Act, which defines the salient word “voting” and describes the range of election practices that are encompassed within the regulatory sphere of the Act:
The terms “vote” or “voting” shall include all action necessary to make a vote effective in any primary, special, or general election, including, but not limited to, registration, listing pursuant to this subchapter or other action required by law prerequisite to voting, casting a ballot, and having such ballot counted properly and included in the appropriate totals of votes cast with respect to candidates for public or party office and propositions for which votes are received in an election.
42 U.S.C. § 1973Í (1982) (emphasis added). Can this language in the Act itself be ignored? It is indisputable that Texas’ elected judges are “candidates for public or party office.” Thus, by its express terms, the Voting Rights Act applies to state judicial elections. Indeed, this is the only result consistent with the plain language of the Act.
Nonetheless, relying on a restrictive definition of the single word “representative” in Section 2 of the Act, the majority determines that the Voting Rights Act does not necessarily apply to all “candidates for public or party office.” Such a conclusion breaches several established canons of statutory construction. The majority’s restrictive definition of “representative” violates the requirement that remedial legislation such as the Voting Rights Act be broadly construed. See Allen, 393 U.S. at 565, 89 S.Ct. at 831-32. The majority’s reliance on an isolated term violates the requirement that a reviewing court examine a statute in its entirety. See Duke v. University of Texas at El Paso, 663 F.2d 522, 525 (1981), cert. denied, 469 U.S. 982,105 S.Ct. 386, 83 L.Ed.2d 320 (1984).
Moreover, the majority’s awkward decision violates the requirement that a reviewing court avoid statutory interpretations that lead to an absurd or inconsistent result. See United States v. Turkette, 452 U.S. 576, 580, 101 S.Ct. 2524, 2527, 69 L.Ed.2d 246 (1981). As just one example of the majority opinion’s troubled logic, consider the majority’s crude attempt to distinguish judges from other elected officials. The majority repeatedly urges that judges are not “representatives” within the comprehension of the Voting Rights Act because judges are not advocates; that is, judges “speak for and to the entire community, never for segments of it and still less for particular individuals.” Majority Opinion at 628 (emphasis in original). Yet, at the same time, the majority recognizes that this Court has already found that many other elected officials are “representatives,” officials who also cannot fairly be described as advocates for segments of the community or particular individuals. Majority Opinion at 630 n. 14. A county sheriff or court clerk, for example, speaks for and to the entire community — is responsible for and to the entire community. If a county sheriff or court clerk, as with a judge, attempted to act in a partisan manner, that person would be grossly deficient in his or her duties.
It should be clear by this point that the majority’s decision is less an attempt to interpret congressional intent concerning the reach of the Voting Rights Act, and more an attempt to effectuate the majority’s policy determination that state judicial elections should be immune from federal congressional interference. Perhaps the strongest evidence of the majority’s desire to supplant the stated aims of Congress with its own policy preferences is its conspicuously casual treatment of the position of the United States Attorney General. In United States v. Board of Commissioners, 435 U.S. at 131, 98 S.Ct. at 979, the Supreme Court concluded that the Attorney General’s interpretation of the Voting Rights Act is persuasive evidence of the original congressional understanding of the Act, “especially in light of the extensive role the Attorney General played in drafting the statute and explaining its operation to Congress.” Id. In the present case, the *655Attorney General has filed an amicus curiae brief which maintains that the scope of Section 2 of the Voting Rights Act reaches all elections, including judicial elections. But remarkably, the majority dismisses the Attorney General’s position, noting simply that it does not seem to “weigh very heavily in the scales.” Majority Opinion at 630.
The application of Section 2 should depend solely on the fact of nomination or election. As the Eleventh Circuit — a Circuit which shares this Court’s long tradition of enlightened enforcement of federal civil rights legislation — has noted, “[njowhere in the language of Section 2 nor in the legislative history does Congress condition the applicability of Section 2 on the function performed by an elected official.’’ Dillard v. Crenshaw County, 831 F.2d 246, 250-51 (11th Cir.1987) (emphasis added). By exempting an entire class of elected officials from Section 2 simply on the basis of their judicial function, the majority has not only inextricably placed this Court at odds with the conclusions of other circuits, but also has struck a devastating blow to the Voting Rights Act’s ability to alleviate racial discrimination in the voting process.
II.
THE CONCURRENCE
Judge Higginbotham’s concurring opinion concludes, and I agree, that the Voting Rights Act applies to judicial elections. The concurrence, however, is itself seriously flawed. Critical examination of the concurring opinion’s construction of the single office holder exception reveals the error:4 the concurrence’s creative interpretation of the Voting Rights Act would result in the per se exclusion from the reach of the Voting Rights Act of elections for the greatest part of the judiciary — state district court judges. In a troubling display of judicial intervention, the concurrence’s result-oriented opinion fails to acknowledge the clear purpose of the Act evidenced in its language and legislative history.
In adopting the Civil War amendments, Congress was propelled by a concern for the emasculation of minority voting strength through the puissant coupling of bigotry with state supported election practices.5 Similarly, a century later, Congress enacted the Voting Rights Act for the broad purpose of eradicating racial discrimination in voting across the length and breadth of this nation.6 In 1982 amendments to the Act, Congress strengthened the Act’s promise to ensure minorities equal access to the political process. The Senate Report accompanying the 1982 amendments indicates that the Voting Rights Act was designed not only to correct active discrimination, but to “deal with the accumulation of discrimination.” Senate Report Accompanying the 1982 Amendments to the Voting Rights Act at 5, 1982 U.S.Code Cong. & Admin.News at 182. Especially in light of the history and language of the Act, it is axiomatic that the relevant inquiry centers on the voter — specifically, the minority voter — not on the elected official. The Act is, after all, the Voting Rights Act.

Section 2 and the Judiciary

The majority opinion concludes that state district court judges are not “representatives” within the comprehension of Section 2 of the Voting Rights Act. However, as the concurrence aptly notes, the term “representative” in Section 2 is not synonymous with “legislator.” Congress intended the Voting Rights Act to prohibit and alleviate discrimination in all voting, a term which Congress defined to include any action necessary to make a vote effective in any election with respect to any candidate for *656public or party office.7 From the language of the Act as a whole, it is clear that the term “representative” corresponds with the term “candidate.” It is also clear that a contestant in a judicial election is a candidate for public office. Thus, the language and reasoning of the concurring opinion is sound to the limited extent it urges that neither the words nor the legislative history of the Act indicate any intention on the part of Congress to exempt judicial elections from coverage.
This Court has previously addressed the question of the Act’s application to judicial elections. In Chisom v. Edwards, a case which examined the application of Section 2 in the context of a challenge to Louisiana’s system of electing state supreme court justices, a panel of this Court held that Section 2 applies with equal force to judicial elections. As in the concurring opinion in the instant case, the outcome in Chisom hinged upon an examination of both the plain language and the legislative history of the Act.
Despite a basic agreement with this Court’s earlier analysis in Chisom, the concurrence here attempts to shift the focus of the Voting Rights Act from the minority voter to the elected official. This Court recognized in Chisom that the term “representative” for purposes of the Voting Rights Act may be defined as anyone selected by popular election from a field of candidates to fill an office.8 The definition of “representative” in Chisom intertwines with the statute’s definitions of “vote” and “voting” and assures the Act’s application to all elections. The concurrence in the present case, however, subtly constricts this definition. While acknowledging that Congress used the terms “candidate” and “representative” interchangeably when drafting the Act, the concurrence nonetheless reasons that the “effect of election practices must be considered after taking the underlying definition of the offices of state government as given.” Concurring Opinion at 649 (emphasis added). Stressing that the district judge is not of nature “responsive,” the concurrence concludes that the Voting Rights Act does not apply to elections for trial judges. The concurrence attempts to precipitously limit the scope of the Act’s remedial provisions, emphasizing the position of the office-holder over the status of the voter. The anticipated responsive nature of a particular office (or office holder) is of absolutely no consequence to the initial and dispositive question of whether the office is filled through the use of an electoral process.9

*657
The Minority Voter

Despite Congress’ clear statement that the Voting Rights Act applies to all voting, the concurrence, through rhetoric surrounding the term “representative,” attempts to shift attention from the one casting a vote to the one for whom the vote is cast. Not one word or thought contained in Section 2(a) or (b) supports, or is suggested by the concurrence in support, of this effort. The Voting Rights Act was designed to eradicate discrimination in voting, and the essential inquiry is whether the political processes leading to the easting of the ballot are equally open to all persons, no matter what their race or color.
Nothing in the language of Section 2 suggests that a reviewing court should concentrate on the type of election under dispute — whether it is for a mayor, an aider-man, a legislator, a constable, a judge or any other kind of elected official.10 Rather, the sole focus of Section 2 is the minority voter — specifically, whether the minority voter has been allowed the opportunity to participate fully in the democratic process.
Nowhere in the language of Section 2 nor in the legislative history does Congress condition the applicability of Section 2 on the function performed by an elected official.... Once a post is open to the electorate, ... if it is shown that the context of that election creates a discriminatory but corrigible election practice, it must be open in a way that allows racial groups to participate equally-
Dillard v. Crenshaw County, 831 F.2d 246, 250-51 (11th Cir.1987).11
The instant case reveals an electoral scheme which is “discriminatory but corri-gible.” Whenever a number of officials with similar functions are elected from within a discrete geographic area, there exists the inherent potential for vote dilution. The concurrence, however, ignores this verifiable fact, and concludes that, because the full authority of the elected position is exercised exclusively by one individual, there can be no impermissible dilution of the minority vote.
The Voting Rights Act is not concerned with the power and authority vested in the elected office. It is the value and efficacy of the political process accorded the voter, not the office holder, which is secured by *658statute. The Supreme Court’s decision in Thornburg v. Gingles12 stressed Congressional concern over the submergence of minority votes as a result of significant white bloc voting. The express language of Section 2(b), which looks only to the “political processes leading to nomination or election” and to whether minority members “have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice,” emphasizes this Congressional concern on the voter and not the elected official. Congress focused in Section 2 on the elimination of discrimination in voting (thus the title of the Act), and on the creation of minority opportunities for electoral success. See Gingles, 478 U.S. 80, 48, 106 S.Ct. 2752, 2765, 92 L.Ed.2d 25 (1986); Haith v. Martin, 618 F.Supp. 410, 413 (E.D.N.C.1985), aff'd, 477 U.S. 901, 106 S.Ct. 3268, 91 L.Ed.2d 559 (1986) (the Act applies “to all voting without any limitation as to who, or what, is the object of the vote”) (emphasis in original).
The concurrence asserts that the essential right secured to minorities under Section 2 is the right to have “their interests ... represented in governmental decisions.” Concurring Opinion at 651. In this way, the concurrence bolsters its argument that creating smaller districts in multi-seat counties would create a perverse result by lessening “minority influence” over the decisions reached in lawsuits. Going further afield, the concurrence expresses concern that under a system such as that authorized in the district court’s interim plan, there is a high probability that a minority voter appearing in court will have his or her case heard by a judge whom he or she had no hand in electing.
The concurrence’s discussion approaches the perceived problem from the wrong end;13 again, quite simply, the focus should be on the rights of the voter, not the litigant. The essential inquiry is whether the minority vote is diluted— whether minority citizens have an equal chance of electing candidates of their choice. As the concurrence acknowledges, the standard is whether the political processes are equally open to participation. The focus of the 1982 legislative history of the Act, the 1985 amendment, and Gingles is on electoral opportunities and success.
The concurrence refuses to acknowledge the preeminence, within the context of the Voting Rights Act, of the efficacy of the minority vote. The concurrence notes that, because all registered voters in the county vote for all the judges, “minority voters will have some influence on the election of each judge.” Concurring Opinion at 649. This statement entirely avoids the issue: the instant case is before this Court because minority voters have asserted and proven that any influence they may potentially have as a cohesive voice — whether as to the election of one judge or several — is submerged at the ballot box by white bloc voting.
Even more disturbing, however, is the concurrence’s confusion of the minority as voter and the minority as litigant. This confusion is best illustrated by the concurrence’s concern that, under a single member districting scheme such as that imposed by the federal district court’s interim plan, *659“a minority member would have an 84.75% chance of appearing before a judge who has little direct political interest in being responsive to minority concerns.” Id. at 650. The right of minorities to an equal opportunity to elect the candidates of their choice encompasses more far-reaching effects than the statistical probability that a minority litigant will appear before a judge of like race or color.14 Despite the progress achieved under federal and state civil rights statutes, minorities in this country are far from free of the lingering legacy of racial discrimination, even at the ballot box.

The Function of Function

When juxtaposed against the express language of the Act, a test which requires an examination of the function of the elected official is inherently suspect by virtue of its obvious judicial invention. As one court has emphatically noted,
[njowhere in the 239 pages of the [Senate] Report is there any indication whatsoever that Congress intended the Voting Rights Act to apply to only particular types of elections. Rather, the entire Report indicates ... that the 1982 amendment was intended to effect an expansive application of the Act to state and local elections.
Southern Christian Leadership Conference v. Siegelman, 714 F.Supp. 511 (M.D.Ala.1989). The title or duties of an elected office are inconsequential to the fundamental question of whether, due to significant white bloc voting, the votes of a cohesive minority group are consistently submerged and rendered ineffectual to elect the minority’s preferred candidate.
The concurrence opines that “[fjunction is relevant to the threshold question of what features of the state arrangement define the office.” Concurring Opinion at 649. This statement in its broadest sense is undoubtedly true. In the context of the Voting Rights Act, however, the compelling question is at what point that function will be examined. The Act’s focus on the minority voter reinforces the proposition that the function of the elected official is only relevant to an examination of whether, under the totality of the circumstances, a Section 2 violation has been established, not whether Section 2 is applicable.
To focus primarily on the function of the official during the initial analysis of a Voting Rights Act claim is to ignore the essential inquiry of the Act: “whether, as a result of the challenged practice or structure, the fundamental right of minorities to elect candidates of their choice and to participate equally in the political process has been violated.” Senate Report at 28, 1982 U.S.Code Cong. & Admin.News at 205, 206 (emphasis added). The quoted language indicates that, contrary to the concurring opinion’s assertions, a reviewing court is not bound to accept a state’s governmental plan if that plan in fact results in the illegal submergence of minority votes.15 If deference to the function of an official were in fact required, courts would have been acting contrary to the law since the very origin of voting rights litigation. Surely the imposition of single member districts in a judicial context treads no more upon a state’s electoral scheme than the now familiar court-ordered displacement of well-entrenched at-large election schemes for legislative bodies.16

*660
Vote Dilution and Single-Member Offices

The concurrence, characterizing Texas district court judges as single officeholders,17 concludes that no violation of Section 2(b) can be shown because “each judge holds a complete judicial office,” and there can be no share of such a single-member office. Concurring Opinion at 646. This application of the so-called “single officeholder exception” is entirely without support.
The concurrence relies primarily on the Second Circuit’s opinion in Butts v. City of New York, 779 F.2d 141 (2d Cir.1985), which examined New York’s primary runoff election law. The contested New York law provided that if no candidate for may- or, city council president, or comptroller received more than forty percent of the vote in a party primary, then a run-off election is held between the two candidates receiving the most votes. The district court, concluding that the totality of the circumstances demonstrated a Section 2 violation, found in favor of the minority plaintiffs. The Second Circuit reversed, noting that
[t]he concept of a class’s impaired opportunity for equal representation [cannot be] ... uncritically transferred] from the context of elections for multi-member bodies to that of elections for single-member offices_ [T]here is no such thing as a “share” of a single-member office.
Butts, 779 F.2d at 148. The concurring opinion rests squarely — and solely — on this brief passage from Butts; examination of the particular facts in Butts, however, reveals that this passage provides absolutely no support for the concurrence.
In Butts, the voting district consisted of a municipality. From this voting district, three positions were filled by election. The three positions were the offices of (1) may- or, (2) city council president, and (3) comptroller. Concluding that it is impossible to capture a “share” of a single member office, the Second Circuit held that the contested electoral law did not trigger a vote dilution analysis and therefore could not violate Section 2(b).18 The instant case, on *661the other hand, involves the election of multiple judges to virtually identical positions in one geographic area, with each judge exercising autonomy over his or her particular office. The concurrence incorrectly extends Butts’ reasoning to conclude that if minority groups are unable to elect their preferred candidate to these autonomous positions, the result is simply a consequence of the political process and not the result of vote dilution.
Butts stands for nothing more than the unremarkable proposition that in certain electoral situations, there exists only one relevant office for the whole electorate. In Butts, one of the offices at issue was the position of mayor. The Second Circuit reasoned that unlike the electorate which selects candidates to fill the legislature, the electorate which selects a candidate to fill the mayoralty cannot be subdivided into districts. In holding that a mayoral election cannot be the basis of a vote dilution claim, Butts thus focuses on the electorate and whether the electorate can be subdivided; it does not focus on the official and whether the official or his office can be subdivided.
On a cursory examination of the concurring opinion, its attempted expansion of the Butts rationale might seem plausible. This superficial plausibility, however, is what makes the concurring opinion so dangerous; it has the potential to seduce the unwary into an interpretation of the Voting Rights Act that would frighteningly limit the applicability of the Act. The concurrence’s understanding of the “single officeholder exception” is seriously flawed, and must not be allowed to do further damage.
In its broadest sense, the concurrence’s conception of the “single officeholder exception” states absolutely nothing. Every officeholder is a single officeholder; no position is shared by more than one person. Every officeholder exercises complete authority over the duties of his or her office. To say that a district judge in Texas exercises full responsibility over his office simply does not advance the analysis. Every state legislator exercises full responsibility over his or her office; in that respect the legislator is no different from a judge. Every county sheriff exercises full responsibility over his or her office; in that respect the county sheriff is no different from a judge.
The problem with the concurrence’s single officeholder analysis is that it misdirects the focus of the inquiry. The question is not whether a judge can be subdivided, as the concurrence posits, but rather whether the judiciary can be subdivided, or more precisely, whether the electorate that selects the members of the judiciary can be fairly subdivided such that the votes of minority voters within the electorate are not submerged in a bloc of white votes. The focus must be on the electorate, and not on the individuals who are chosen by those voters.
Nonetheless, in an unprecedented example of judicial creativity, the concurrence attempts to expand the Butts rule by authorizing an examination of a trial court judge’s role as a sole decisionmaker.19 *662Such an expansion flies in the face of congressional intent that the Act liberally apply to all forms of voting. The concurrence does not do justice to the spirit of the Voting Rights Act by attempting to expand Butts to a situation in which several virtually identical positions are elected by the same electorate to serve the same geographic area.
Whether an office-holder wields his power in an individual or collegial manner is simply not the relevant inquiry. Butts, the case on which the concurrence hinges, was not based on a “collegial decisionmaking” rationale, nor was this concept even discussed. The Butts exception is premised simply on the number of officials being elected (one), the unique responsibilities of that office, and the impediment to subdividing that single position so that minority voters have the opportunity to elect a “share.” In the instant case, however, this Court is not concerned with the election of one single member position; rather, this Court is concerned with the election, within discrete geographic areas, of as many as fifty-nine judges with virtually identical functions. The instant case is unlike Butts; there is no physical impediment to elections from smaller representative areas.
One court has already specifically addressed the problem with which we are faced. In Southern Christian Leadership Conference v. Siegelman, 714 F.Supp. 511 (M.D.Ala.1989), the court rejected the application of Butts to the election of several trial judges from a single county.20
In effect, the at-large boundaries [in Butts ] coincide with the only “district” boundaries possible; because there is only one position to be filled, it becomes impossible to split up the jurisdiction any smaller. The concept of vote dilution is effectively rendered meaningless and such offices are inappropriate for section 2 vote dilution challenges. There is no such rationale, however, for not applying section 2 to elected positions merely because “the full authority of that office is exercised exclusively by one individual,” as the defendants would have this court do.
Siegelman, 714 F.Supp. at 519-20 (footnotes omitted).
The approach in Siegelman is consistent with the Supreme Court’s analysis in Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986). In Gin-gles, the Supreme Court stated that a threshold inquiry in a claim that an at-large election system dilutes minority voting strength is whether there is evidence that the minority group is sufficiently large and geographically compact to constitute a majority in a single-member district. “The single-member district is generally the appropriate standard against which to measure minority group potential to elect because it is the smallest political unit from which representatives are elected.” Gingles, 478 U.S. at 50 n. 17, 106 S.Ct. at 2766 n. 17. Proof of this geographically compact minority population essentially isolates the at-large electoral structure as the feature which has the potential to deny the minority fair electoral access. The maintenance of an at-large election scheme is not dilutive, however, where the electoral scheme in the relevant jurisdiction is indivisible because there is only one position to be for the particular jurisdiction.
Applying this reasoning, I continue to urge the adoption of the Siegelman court’s definition of single member office:
The true hallmark of a single-member office is that only one position is being filled for an entire geographic area, and the jurisdiction can therefore be divided no smaller. While mayors and sheriffs *663do indeed “hold single-person offices in Alabama,” they do so because there is only one such position for the entire geographic area in which they run for election. ... It is irrelevant, in ascertaining the potential existence of vote-dilution, that these officials happen to exercise the full authority of their offices alone.
Siegelman, 714 F.Supp. at 518 n. 19 (emphasis original).
The Siegelman court is not alone in its approach to a claim of vote dilution. Several courts have found Section 2 violations in cases arising from similar factual situations. For example, in Clark v. Edwards, 725 F.Supp. 285 (M.D.La.1988), the district court assumed that districts with more than one judicial position were properly characterized as multi-member districts. Similarly, in Haith v. Martin, the district court concluded that because North Carolina Superior Court judgeships are “designated seats in multi-member districts, ... they are subject to section 5 preclearance requirements.” 618 F.Supp. 410. Quoting the language of Section 2, the Haith court stated that “the Act applies to all voting without any limitation as to who, or what, is the object of the vote.” Id. at 413. See also Martin v. Allain, 658 F.Supp. 1183 (S.D.Miss.1987); Williams v. State Board of Elections, 696 F.Supp. 1563 (N.D.Ill.1988).
The concurrence, noting that Haith’s focus was preclearance under Section 5 and not the merits of a vote dilution claim under Section 2, discounts this reference to the designation of trial judges as part of a multi-member body. Yet, even while urging that Haith is irrelevant to the instant ease because it involves Section 5 preclearance, the concurrence notes that there is no reason to distinguish between Section 5 and Section 2 with “respect to their applicability to judicial elections.” Concurring Opinion at 644. The concurrence’s conclusion is based on the realization that
to distinguish the sections would lead to the incongruous result that if a jurisdiction had a discriminatory voting procedure in place with respect to judicial elections it could not be challenged, but if the state sought to introduce that very procedure as a change from existing procedures, it would be subject to Section 5 preclearance and could not be implemented.
Id. The concurrence, while clearly acknowledging the interlocking nature of Section 2 and Section 5, simply exempts from its reasoning those judges who are said not to act collegially; the concurrence’s logic is strained and internally inconsistent.
A violation of the Voting Rights Act occurs where the challenged system effectively discourages equal participation in the electoral process and lessens the opportunity of minority voters to elect representatives of their choice. Where several officials, performing essentially the same job, are elected at-large from one geographic area, the potential for vote dilution is no less tangible simply because each official acts independently of the others. As the court in Siegelman stated, there exists “no rational reason why the concept of vote dilution cannot, or should not, apply to elected members of the judiciary simply because judges exercise their authority in solitude.” 714 F.Supp. at 520.
The concurrence attempts to shore up its argument that there can be no dilution of votes for the district judge positions in the instant case by asserting that the independent nature of the trial judge is integral to the linking of jurisdiction and elective base. The concurrence argues that
Texas has structured its government such that it wields judicial power at the trial level through trial judges acting separately, with a coterminous or linked electoral and jurisdictional base, each exercising the sum of judicial power at that level, and all with review by courts acting collegially. We are persuaded that, for purposes of the Voting Rights Act, because the fact and appearance of independence and fairness are so central to the judicial task, a state may structure its judicial offices to assure their presence when the means chosen are undeniably directly tailored to the objective. The choice of means by Texas here — ty*664ing elective base and jurisdiction — define the very manner by which Texas’ judicial services are delivered at the trial court level. These means define the office. Nothing in the Voting Rights Act grants federal courts the power to tamper with these choices.
Concurring Opinion at 646. Essentially, the concurrence argues that the union of elective base and jurisdiction defines the very nature of the Texas district judge position. Having posited the Texas office of district judge, the concurrence concludes that there is “compelling necessity sufficient to overcome the strict scrutiny of state acts impinging upon a fundamental interest.” Id. at 646. The concurrence’s assertions, however, are contrary to the realities of the Texas system. Any modification in the elective base of a judicial district will not destroy the essence of the district judge position any more than have the persistent modifications in the jurisdiction of Texas district courts. It is inconceivable that the remedial imposition of a non-dilutive electoral scheme would have a more than negligible effect on the method by which judges exercise their authority. The concurrence cites no evidence — because there is none — that the very nature of the judicial office will be irreparably damaged by a modification in the elective base. In the absence of such evidence, it can hardly be said that the continued unmodified union of elective base and jurisdiction is a “compelling” state interest which militates against the application of the Voting Rights Act.
Undeterred by the obvious irrelevance of the acclaimed union between elective base and jurisdiction, the concurrence urges an additional state interest against the application of the Voting Rights Act — the appearance of judicial impartiality. The concurrence argues that the appearance of impartiality is a defining element of Texas’ district judgeships. Again, the concurrence’s attempts to manufacture a “compelling” state interest belie its desperation to achieve a result that would not require the displacement of the present electoral scheme. The fact that Texas currently elects judges from county-wide areas in order to promote the appearance of impartiality speaks to the state’s interest in retaining the current system; it does not speak to the very definition of the official post. The interest in retaining an appearance of impartiality is a factor which may be considered when, pursuant to Gingles, the totality of the circumstances are examined to determine if a Section 2 violation exists. However, this factor — the appearance of impartiality — is absolutely irrelevant to the preliminary question of the applicability of Section 2.
The instant case reveals an electoral scheme which is “discriminatory but corri-gible.” 21 Each county elects three to fifty-nine district court judges. In each county, all judges have the same authority and exercise the same responsibility. With the exception of specialty courts, all judgeships are essentially fungible; within each specialty, the judgeships are also fungible. Section 2 requires that once correctable vote dilution has been established, it must be eradicated by the implementation of a plan which will “completely remedy”22 the violation by “fully provid[ing an] equal opportunity for minority citizens to participate and to elect candidates of their choice.” S.Rep. at 31, 1982 U.S.Code Cong. & Admin.News at 208.

The State’s Interest in Retaining the Current System

The defendants argue that elections for trial judges present strong state interests in retaining an at-large election system. Even if this contention has merit, the State’s asserted interests are relevant only to the inquiries of whether plaintiffs have proven a Section 2 violation under the totality of the circumstances and, if so, what *665remedy would be most appropriate to alleviate the dilution of minority voting strength, while intruding on state interests only to the extent necessary to accomplish the task.
In Zimmer v. McKeithen, 485 F.2d 1297 (5th Cir.1973) (en banc), aff'd sub nom. East Carroll Parish School Board v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976) (per curiam), this Court set forth a non-exclusive list of factors to be examined when applying the totality of the circumstances test.23 In Gingles, the Supreme Court reaffirmed the totality of the circumstances approach to a vote dilution claim. In doing so, the Supreme Court noted that the “factors were derived from the analytical framework of White v. Re-gester ... as refined and developed by the lower courts, in particular by the Fifth Circuit in Zimmer_” Gingles, 478 U.S. at 36 n. 4, 106 S.Ct. at 2759 n. 4 (citations omitted). The Supreme Court went further than the mere application of the totality test, however, and established a three-part foundation for the proof of a Section 2 vote dilution claim. The minority group must demonstrate first that it is sufficiently large and geographically compact to constitute a majority in a single-member district; second, that the minority is politically cohesive; third, that the majority votes sufficiently as a bloc to usually defeat the minority’s preferred candidate. Id. at 50-51, 106 S.Ct. at 2766-67.24 Once the plaintiffs have satisfied these three threshold requirements, as they did here, the district court proceeds to the totality of the circumstances inquiry.
The concurrence in the instant case, however, totally ignores the plaintiffs’ successful compliance with the Gingles three-part foundation showing. It is by this ruse that the concurrence never reaches the federal district court’s treatment of the vote dilution factors based on its per se exclusion of at-large elections for trial judges from the scope of Section 2(b).25 It must now be apparent that the concurrence’s fundamental basis for denying minority groups the opportunity to challenge their exclusion from the process of judicial self-government is simply that the concurrence finds the concept of subdistricting unappealing as a proposed remedy. The only legitimate point at which to weigh this factor, however, is at the proof and remedy stages, when the countervailing factors of voting *666discrimination, as initially determined by the district court — including, in particular, the plaintiffs’ inability to elect their preferred candidates — may be fully taken into balance.
Similarly, the State’s interest in retaining an at-large election scheme is a factor to be weighed by a court applying the totality test only after the existence of the threshold Gingles factors has been determined.26 In the instant case, the State has not articulated so compelling an interest in retaining the existing electoral scheme that the dilution of minority votes should go unrem-edied.27
When assessing the point at which a state’s articulated interest in retaining the current at-large scheme should be considered, the Supreme Court’s acknowledgment that the Senate factors are secondary considerations, behind the three-part Gin-gles test, is of particular relevance.28 Specifically, the Supreme Court noted that, while the Senate Report factors “may be relevant to a claim of vote dilution through submergence in multimember districts, unless there is a conjunction of the [three threshold factors], the use of multimember districts generally will not impede the ability of minority voters to elect representatives of their choice.” Gingles, 478 U.S. at 48, 106 S.Ct. at 2765. From this language, it is beyond dispute that the Supreme Court has articulated a legal test for vote dilution claims which anticipates a threshold showing only of geographical compactness, political cohesion, and white bloc voting sufficient usually to prevent election of the minority’s preferred candidate.29
The conclusion that a state’s interest is properly considered in the second phase of the Gingles analysis is bolstered by the Senate Report’s indication that the list “of typical factors is neither comprehensive nor exclusive. While the enumerated factors will often be pertinent to certain types of § 2 violations, particularly to vote dilution claims, other factors may also be relevant and may be considered.” Id. at 45, 106 S.Ct. at 2763 (footnote omitted). The Report stresses that no particular factors need be proved and neither the existence nor the nonexistence of a majority of factors dictate the outcome. Rather, the determination of whether the political processes are equally open depends on an evaluation of the relevant political process. It is during this examination of minority access to the relevant jurisdiction’s political process that a state’s interest in retaining the existing system is particularly relevant.
Congress most certainly did not intend to frustrate the important state interest in a fair and impartial judiciary; at the same time, however, Congress expressed the affirmative intent to replace unlawfully dilu-tive electoral systems with ones in which minorities would have a full and fair oppor*667tunity to participate. In enacting Section 2(b) of the Voting Rights Act in 1982, it is clear that Congress was continuing the struggle to make the Act responsive to the needs and aspirations of the nation — to make absolutely certain that the fundamental right of minorities to cast an effective vote for candidates of their choice was not abridged.
For these reasons, it is imperative that a court first proceed to determine whether the Gingles three-part test has been met; only then should a court proceed to consider, under the “totality of the circumstances,” other relevant factors,30 including the state interest in maintaining an at-large election system, to determine whether, on balance, the plaintiffs have proved a Section 2 violation.31
In the instant case, the State asserts the following interests as justification for retaining its dilutive electoral system: (1) ensuring popular accountability by making judges’ jurisdiction coterminous with the electoral boundaries; (2) avoiding bias caused by small electoral districts; and (3) preserving the administrative advantages of at-large elections, including the use of specialized courts. The concurrence would not only accept the existence of these interests, but would characterize them as compelling.
Accountability: The State has advanced the argument that at-large elections provide greater accountability of the judge to county voters. The Chief Justice of the Texas Supreme Court testified that judges are “accountable to those people who can be hailed [sic] into their court,” because people who feel they have been wronged by a particular judge may vote against that judge in the next election. Ostensibly, the district court’s interim plan eliminates effective accountability. The concurrence notes that under the district court’s interim plan, for example, a minority litigant has “a 98.3% chance of appearing before a judge in whose election he had not been able to vote.” Concurring Opinion at 650.
The concurrence’s argument that judges must be “accountable” to potential litigants is an affront to the judiciary of the State of Texas. An honorable judiciary separated from the influence of others is “indispensable to justice in our society.” Canon 1 of the Texas Code of Judicial Conduct (emphasis added). District judges are charged to apply the law, not respond to the expectations of litigants. To say that a district judge must be accountable to litigants is to suggest the unthinkable of *668great numbers of highly respected, dedicated public servants. Not only is such a suggestion misleading to a public already mystified by the bench and bar, it is offensive to those who have occupied distinguished positions as Texas state district judges in the past, as well as those who now occupy such positions.
Even if “accountability” were a legitimate state interest, it is not a compelling reason to justify the current dilutive system. Under the existing system, it is highly probable that a case will be heard outside the county in which a litigant lives. In such a case, at least one — and probably both — of the parties will be appearing before a judge who was elected by a population which does not include that litigant. The argument that judges must remain “accountable” to potential litigants in their courts (nauseous as this straw man specter may be) pales in light of the current Texas venue rules, which frequently require that an out of county resident appear before a judge for whom the litigant neither cast a vote for nor against. Even further, in Texas, parties can agree to give a district court venue over a ease not arising in the county. Nipper v. U-Haul Co., 516 S.W.2d 467 (Tex.Civ.App.—Beaumont 1974, no writ).
The concurrence argues that Texas’ elaborate system of venue rules supports the argument that the State has demonstrated a concern for inter-county bias. However, any interest in ensuring accountability and the appearance of impartiality which may be suggested by the Texas venue scheme is lessened considerably by Texas’ characterization of venue challenges as dilatory pleas which, if not raised initially, are waived. In light of such a practice, the state interest cannot be said to be compelling.
Aside from the complexities of the Texas venue rules, there are many other occasions when a party may appear before a judge elected by the residents of another county. For example, district court judges are frequently called into other counties to help with docket control. Despite the fact that the county’s residents have no recourse against this out-of-county judge at the ballot box, Texas courts have upheld the constitutionality of this practice. See, e.g., Reed v. State, 500 S.W.2d 137 (Tex.Crim.App.1973). Nor is the practice of electing judges from subdistricts without precedent in the state. Texas Justice of the Peace courts, lower level trial courts with jurisdiction over an entire county, are elected from sub-county precincts.32 Thus, a litigant often may appear before a justice of the peace who lives in the same county as the litigant, but not the same judicial district.
Additionally, Texas authorizes the use of retired or senior state district judges, who wield all the powers of their elected and active peers. Such a judge was, of course, at one time elected to that office. Upon retirement, however, that judge while sitting is vested with the complete authority of the office and is not subject to election or reelection. Simply stated, Texas’ retired or senior judges contribute greatly to the reduction of court dockets, but they are no longer accountable in any fashion to the electorate. See Tex. Gov’t Code Ann. §§ 75.001-002 (Vernon 1988).
There seems to be no basis in fact for the State’s contention that county-wide accountability is essential to the proper selection of district judges, or that any measure of electoral accountability is significantly defeated by dividing the county into smaller electoral districts.
A Fair and Impartial Judiciary: Both the State and intervenors put on witnesses who testified that the creation of subdis-tricts was inadvisable because it could lead *669to perceptions of judicial bias and undue influence by special interests. Specifically, the witnesses testified that judges elected from smaller districts would be more susceptible to undue influence by organized crime or to pressure by other political sources including special interest groups.
The concurrence accepts this argument, and urges in addition that subdistricting “would change the structure of the government because it would change the nature of the decision-making body and diminish the appearance if not the fact worthy of its judicial independence.”33 Concurring Opinion at 650. The concern that a judge elected from a small electorate is more susceptible to improper pressure, however, has not prevented or impeded Texas from creating judgeships in counties with relatively small populations. Texas has 386 district judges. A significant number of these judges are elected from districts of less than 100,000 people; indeed, in some districts, as few as 24,000 to 50,000 people constitute the relevant electorate. Even if Harris County (with a population of 2.5 million people) were divided into as many as fifty-nine subdistricts (the number of district courts of general and special jurisdiction), each district would contain approximately 41,000 people. If Dallas County were divided into thirty-seven subdistricts, each subdistrict would have approximately 42,000 people. In short, even if judicial districts in large counties were subdivided, the resulting subdistricts are unlikely to be smaller than many existing judicial districts in Texas. Consequently, the ostensible state interest against a small electorate in judicial districts has not been shown.
Furthermore, Texas law does not reflect the witnesses’ fear that subcounty districts are inconsistent with the existence of a fair and impartial judiciary. Justices of the Peace are already elected from areas smaller than a county; in a very extended number of counties, these districts contain smaller populations than the hypothetical subdistricts of Dallas and Harris counties discussed above. For example, the Texas Constitution permits counties with as few as 18,000 people to be divided into four justice of the peace precincts. Tex. Const, art. 5, § 18(a).
The foregoing is sufficient to demonstrate the state has no compelling interest in retaining county-wide elections. Even if it were not, it is plainly dispositive that the Texas Constitution was recently amended to give voters the option of electing district judges from subdistricts. See Tex. Const, art. 5, § 7a(i). That no county has yet to implement such an elective scheme does not alter the reality that such a change already has the blessing of the state legislature. In light of this constitutionally authorized electoral scheme, the State cannot now say that it has a compelling interest in not electing district judges from an area smaller than a county.
Considering the precedent for the creation of judicial subdistricts, the size of the potential subdistricts, and the lack of any real indication that perceived impropriety would result,34 the state’s asserted interests do not support the continuation of its present dilutive electoral system.
Administrative Advantages: The State has cited the administrative advantages of the present system, including the countywide retention of records, the random assignment of cases to judges within the county and county-wide jury empaneling. There is no reason why an electoral scheme utilizing subdistricts cannot retain each and every one of these administrative features; any remedy which might be imposed in this *670case need not require that a judge elected from a subcounty area have jurisdiction only over that area. In fact, the interim plan fashioned by the district court in the instant case specifically retained all of the foregoing valid administrative features. Furthermore, even if retention of certain administrative conveniences were not possible under a remedial scheme, that fact cannot justify the continuation of an otherwise racially dilutive electoral process. See Westwego Citizens for Better Gov’t v. Westwego, 872 F.2d 1201 (5th Cir.1989).
The concurring opinion attempts to place great weight on the interest of the State in retaining the system of “specialty” courts. But there is absolutely no reason why a remedy would be unable to accommodate this interest by retaining these courts of specialized jurisdiction.35 Most counties which utilize the administrative convenience of specialty courts have several of each court; consequently, a remedy could be formulated which retains the use of such courts.36 It cannot be gainsaid that the State has almost unlimited flexibility to devise a remedial plan which retains specialty courts and all of the other important government interests while eradicating the dilution of minority voting strength. It is critical that it be understood that the history, the intent, the text and spirit of the Voting Rights Act in general and Section 2 in particular mandates the implementation of just such a remedial electoral scheme.
Summary: Taken together, the State’s attempt to articulate its interest in retaining the current voting system pales when compared to the clear purpose of the Voting Rights Act. The State has not shown an inalterable policy of not subdividing districts, nor has it shown that judges would be less accountable to the electorate if elected from a subdistrict. Further, there is no indication that any impropriety, real or perceived, on the part of judges elected from smaller units would in fact occur. Finally, while the State may indeed have a legitimate interest in retaining specialty courts, the State has failed to demonstrate why that interest cannot be effectuated in an electoral scheme which does not dilute minority voting strength.
III.
CONCLUSION
“The Voting Rights Act was designed by Congress to banish the blight of racial discrimination in voting, which has infected the electoral process in parts of our country for nearly a century.” 37 It is my most earnest conviction that the majority and concurrence have each chosen erroneous methods to examine the particular specimen of vote dilution asserted by the plaintiffs and found by the district court here. The true method that both have missed has been obscured by their failure to recognize the true meaning of the Voting Rights Act, and by their failure to comply with the strictures of Gingles. The majority, abandoning established precedent, has determined that Section 2 of the Voting Rights Act does not apply to any judicial elections. The concurrence has looked to the function of the elected official, and the duties and powers of the official once in office, to conclude that, because trial judges act independently, at-large elections cannot result in minority vote dilution. There is simply no support in the words of the Act, in the legislative history of Section 2, nor in logic for either the majority or the concurrence’s embrace of such result-oriented determinations.
The position of each Administration has been that the Voting Rights Act applies to judicial elections. The current Administra*671tion goes even further and strongly urges that Section 2(b) was violated by the electoral scheme that was utilized here to elect certain Texas district court judges.
The Voting Rights Act is in no way concerned with the names or positions listed on the ballot. The United States Congress, by enacting the Voting Rights Act, has instructed that this and every other court focus on the voter, particularly the minority voter, and the efficacy of each vote cast, so as to ensure that minorities are not denied an equal opportunity to participate effectively in the democratic process.
I respectfully dissent.

. This Court’s history of courageous efforts to end racial discrimination in the South are well known. See J. Bass, Unlikely Heroes (1981). For instance, in 1973 this Court handed down a landmark Voting Rights Act decision, Zimmer v. McKeithen, 485 F.2d 1297 (5th Cir.1973) (en banc), aff’d sub nom. East Carroll Parish School Board v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976) (per curiam), which established an enlightened set of standards to be applied under the Voting Rights Act's "totality of the circumstances” test. The Supreme Court later cited Zimmer as the authoritative exposition of these standards. See Thornburg v. Gingles, 478 U.S. 30, 36 n. 4, 106 S.Ct. 2752, 2759 n. 4, 92 L.Ed.2d 25 (1986).


. Purporting to apply the text of the statute, Majority Opinion, at 630 n. 14, the majority essentially concludes that the term “representative” in Section 2 of the Voting Rights Act is synonymous with the term "legislator.” To the contrary, the majority is not applying the text of the statute, but rather it is applying its own novel definition of an isolated term appearing on one single occasion in the statute. Be that as it may, the majority still should never have reached the point of literally applying the text of the statute. In this Circuit, it is established law *653that “literal statutory construction is inappropriate if it would produce a result in conflict with the legislative purpose clearly manifested in an entire statute or statutory scheme or with clear legislative history.” Almendarez v. Barrett-Fisher Co., 762 F.2d 1275, 1278 (5th Cir.1985). Conveniently, the majority opinion ignored this established law, probably because it knew that its "literal” definition of "representative” was inconsistent with other language in the Voting Rights Act and the legislative history of the Act.


. On May 27, 1988, a panel of this Court denied a Petition for Rehearing and for Rehearing En Banc in Chisom v. Edwards because "no member of this panel nor Judge in regular active service on the Court ... requested that the Court be polled on rehearing en banc." (emphasis added). Despite the denial of rehearing in Chisom concerning the applicability of Section 2 of the Voting Rights Act to judicial elections, the majority now utilizes the grant of en banc consideration in the instant case to reconsider Chisom. Such action, while certainly not prohibited, offends the familiar principle of stare decisis. It cannot be stated too adamantly: the majority of this Court is reconsidering a decision on which, just barely two years ago, no member of the Court even suggested holding the mandate in order to explore the possibility of a need to reconsider the case en banc.
The capricious path the instant case was forced to take to accomplish the rejection of Chisom v. Edwards is revealing. As late as January 11, 1990, just as a special session of the Texas legislature was convened, a panel of this Court, two members of which are now aligned with the majority position, entered an order staying the judgment of the district court in the instant case. The express intent of this order was to afford the legislature a reasonable time to address the issues presented in the federal district court’s decision. In part, it recited:
IT IS ORDERED that appellants' motion for stay pending appeal are [sic] GRANTED. We do so in order that the State of Texas may be allowed a reasonable opportunity to address the problem presented by the holding of the district court [in the instant case] entered November 8, 1989, that the state system of selecting judges is invalid as violating Section 2 of the Voting Rights Act....
That holding, if sustained on appeal, will require an organic and wholesale review and reconstitution of the Texas judicial selection system, a task which should be addressed and carried out by the state’s elected representatives, rather than by the federal courts. Only if it becomes apparent that the state is unwilling to act with measured and appropriate speed in this regard should our courts intervene. When the State has had a reasonable period within which to address the problem presented in a special session of the Legislature, the Court will entertain a motion to dissolve. That has not yet occurred; when it does, we will be amenable to a motion to dissolve the stay which we enter today.
League of United Latin American Citizens v. Clements, No. 90-8014 (5th Cir. Jan. 11, 1990) (unpublished). The stay order, which cited Chi-som and presumed the validity of Chisom, remained in effect until March 28, 1990, when it was dissolved by the panel which originally heard the instant case. That same day, the members of this Court voted to hear the case en banc on an expedited schedule. The panel opinion here was rendered on May 11, 1990, and the en banc Court heard oral arguments on June 19, 1990.
The presumption of this Court as late as January 11, 1990, concerning the validity of Chisom and its inescapable holding that the Voting Rights Act applies to all judicial elections was obliterated like parched grass in the face of a late summer prairie fire. The fire is beyond reason or control as it races across the prairie— yet its cause is unknown.


. The concurrence asserts that there can be no dilution of minority voting strength where the elected official acts independently, regardless of whether there are one or one hundred such official posts in the relevant district.


. See Concurring Opinion at 643.


. President Ford’s poignant words are as powerful today, fifteen years later: "the right to vote is the very foundation of our American system, and nothing must interfere with this very precious right.” President Gerald Ford, Remarks Upon Signing A Bill Extending the Voting Rights Act of 1965 (August 6, 1975).


. The United States Attorneys General, in an unbroken chain, have consistently interpreted the Voting Rights Act broadly, and, more recently, have interpreted Section 2 to reach elected judges. At the time the original Voting Rights Act was passed in 1965, the Attorney General stated that “every election in which registered voters are permitted to vote would be covered.” Voting Rights: Hearing Before Subcommittee No. 5 of the House Judiciary Committee, 89th Cong. 1st Sess. 21 (1965) (emphasis added). In both Chisom v. Edwards, 839 F.2d 1056 (5th Cir.), cert. denied sub nom. Roemer v. Chisom, 488 U.S. 955, 109 S.Ct. 390, 102 L.Ed.2d 379 (1988), and in the instant case, the Attorney General filed an amicus brief in which he maintains that the scope of Section 2 reaches all elections, including judicial elections.
Additionally, in a recent Section 5 preclearance review, the Assistant Attorney General denied preclearance of a proposed majority vote, designated post, at-large method of judicial elections in Georgia similar to that under attack in the instant case, concluding in part:
Our review of a broad range of evidence in this regard indicates that polarized voting generally prevails in all of the superior court circuits now under review and there is a consistent lack of minority electoral success in at-large elections. Thus, it appears that, in the totality of the circumstances, black voters in these circuits have a limited opportunity to elect their preferred candidates....
In addition, the state has not shown how its interests are served by circuitwide elections in many of the circuits now at issue where the at-large election feature is in apparent violation of Section 2 of the Voting Rights Act.
Letter from Assistant Attorney General John R. Dunne to Georgia Attorney General Michael J. Bowers (Apr. 25, 1990).


. Chisom, 839 F.2d at 1060.


. It is true that one of the Senate Report factors that may be probative in a vote dilution case to establish a Section 2(b) violation is “whether there is a significant lack of responsiveness on the part of elected officials to the particularized needs of the members of the minority group." S.Rep. at 29, 1982 U.S.Code Cong. & Admin. News at 207. However, the Senate Report emphasizes that "[ujnresponsiveness is not an essential part of plaintiff’s case.” Id. at n. 116, *6571982 U.S.Code Cong. & Admin.News at 207. In fact, in Clark v. Edwards, 725 F.Supp. 285 (M.D.La.1988), a case involving a vote dilution challenge to the use of multi-member districts and at-large voting to elect Louisiana district court, family court, and court of appeals judges, the district court remarked that the element of responsive representation simply is not a consideration in a judicial election case:
The Senate Report ... also suggested that lack of responsiveness on the part of elected officials to the particularized need of the members of the minority group might be a factor in some cases.... That obviously is not a factor in this case since the only response which a member of the judiciary may make is to rule on all matters fairly and impartially, without favoring or being prejudiced against any group.
Id. at 301. Consequently, while a state’s interest in retaining a system which exudes an appearance of impartiality may be considered among the totality of the circumstances, the converse, actual responsiveness, should not be relevant to a claim of vote dilution in the context of a judicial election.


. Section 2, as amended in 1982, now provides:
(a) No voting qualification or prerequisite to voting or standard practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or in contravention of the guarantees set forth in section 1973b(f)(2) of this title, as provided in subsection (b) of this section.
(b) A violation of subsection (a) is established if, based on the totality of circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) of this section in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population.
42 U.S.C. § 1973 (1982).


. This Court, in Chisom, stressed the soundness of the Dillard court’s reasoning. Chisom, 839 F.2d at 1060.


. 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986).


. Congress has acknowledged that, depending on whether the right or the wrong question is posed, courts may reach a conclusion which is totally anathema to the intent of the legislature. See, e.g., S.Rep. at 28 (discussing the “wrong test" imposed by the intent test). The concurring opinion's rear-ended approach can best be illustrated through the use of another question: Does the Act guarantee that minority interests are represented or that minorities have access to the political process? While it is undoubtedly presumed that an elected official will represent the desires of the voters, the Voting Rights Act does not speak to such a presumption. While it may seem that the two questions are simply different sides of the same coin, the distinction is one which the legislature has contemplated. If the concurrence's statement that the "right secured to minorities under Section 2 of the Voting Rights Act to not have their vote diluted is expressed in the assertion that their interests are to be represented in governmental decisions" were correct, this would lead to the absurd conclusion that a plaintiff could, pursuant to the Voting Rights Act, bring to task an elected official who has not, during his tenure in office, given proper deference to minority interests.


. Black and Hispanic judges serve as role models for other minority group members, who may not have envisioned a legal or judicial career as a real possibility in the past. In addition, minority electoral victories encourage other minority members to participate in the political process by voting and by running for office. Persistent minority defeat, on the other hand, leads to apathy among minority voters and a feeling of exclusion from the opportunity to join in the process of self-government. To assert that these interests are any less tangible because of the nature of the elected office is to pervert the very core of the Voting Rights Act.


. In fact, the concurrence concedes that "section 2, if a violation is found, can lead to the dismantling of an entire system of voting practices that may have been in place for many years.” Concurring Opinion at 645.


. The concurrence repeatedly argues that affording the minority plaintiffs relief in the instant case would totally dismantle the trial-level judicial system which Texas has chosen to implement. The torch has already destroyed this straw man; as the concurrence has pointed out, Texas has structured its government such that *660elected trial judges often wield their power independently. Even if single member districting should be the remedy ultimately imposed in the instant case, this fundamental characterization would not be altered.


. A court reviewing a claim of vote dilution must look to the plaintiffs and whether their votes, although cast, are impotent. The plaintiffs' success depends on an adequate demonstration of vote dilution. This task may be impossible where there is only one office at issue in the relevant jurisdiction because the election of an official to such an office, with unique responsibilities over a discrete geographical area, is unlikely to have dilutive potential. In short, no divisible alternative can be made. In the instant case, however, several similar, if not identical, positions are sprinkled throughout a relevant geographic area, presenting the likely potential for vote dilution.
The concurring opinion reaches the tenuous conclusion that Congress intended Section 2 to prohibit the discriminatory dilution of minority voting strength when minorities are attempting to elect appellate court judges, but that Section 2(b) can never reach the at-large elections of trial judges — regardless of whether one or one hundred judges are elected from the same district — because the latter officials decide controversies independently. There is no support for this contention in the words of the Act, in the legislative history of Section 2, nor in logic for this result-oriented contrivance.


. The Butts rule that a single-member office is not physically divisible has been implicitly rejected in Carrollton Branch of NAACP v. Stallings, 829 F.2d 1547 (11th Cir.1987), cert. denied sub nom. Duncan v. Carrollton, 485 U.S. 936, 108 S.Ct. 1111, 99 L.Ed.2d 272 (1988). In Stall-ings, plaintiffs challenged the one-person form of county commission government in Carroll County, Georgia, because it diluted minority voting strength and lessened the opportunity of black persons in the county to participate in the electoral process. This one-person system had been in effect since 1953. The Eleventh Circuit reversed the judgment in favor of the defendants, holding that the district court had applied the incorrect legal standard (in light of Gingles) by failing to give the proper weight to the two most important factors in a Section 2 vote dilution claim: (1) the extent to which minorities had been elected, and (2) the existence of racially polarized voting. Id. at 1555.
In its brief discussion of Stallings, the concurrence mischaracterizes the Eleventh Circuit’s analysis, implying that the reversal turned only on the presence of evidence indicating a discriminatory intent. In fact, the Eleventh Circuit devoted most of its discussion to an analysis of the "effects" test of Section 2 and Gingles, and to *661the district court’s findings as to whether the single-member scheme resulted in discriminatory vote dilution. The Eleventh Circuit reversed the district court’s judgment based both on its treatment of the plaintiffs’ constitutional challenge, and on its treatment of the Section 2 challenge as well.


. The concurrence heavily relies on its conclusion that the full authority of a trial judge's office is exercised exclusively by one individual. This conclusion is at odds with the true structure of the judicial system in Texas. For example, administrative matters are handled through a collegial decision-making process by the district judges within the county. Such matters include the election of a local administrative judge, the appointment of staff and support personnel, the adoption of local rules of administration, the adoption of local rules and the exercise of supervisory authority over the clerk’s office. See Tex.Govt.Code Ann. § 74.091 et seq. (Vernon 1988). Furthermore, the judges, functioning together as a collegial body, are charged with the responsibility of selecting by majority vote a county auditor. Id. § 84.001 et seq. Moreover, the judges share authority over administration of the caseload. In Harris County, for example, fifty-nine district judges have overlapping authority to handle the heavy caseload of the district. Similarly, jury selection, case assignment, and record retention are handled on a county-wide basis. Furthermore, cases can be freely transferred between judges and any judge can work on any part of a case including *662preliminary matters. One district judge may, therefore, find his or her hands tied — or greatly assisted — by an earlier order imposed by another court located in the county. Tex.R.Civ.P. 330(h). In light of this overlapping authority and responsibility, it is incongruous to suggest that district court judges do in fact exercise "full” authority over the office.


. The Siegelman court concluded, and I agree, that the courts in both Butts and United States v. Dallas County Comm’n, 850 F.2d 1433 (11th Cir.1988) implicitly utilized the term "single-member office” to refer "to a situation where under no circumstances will there ever be more than one such position in a particular geographic voting area.” Siegelman, 714 F.Supp. at 518.


. While creating smaller districts exists as a potential means to remedy impermissible vote dilution, it is not an exclusive remedy. A legislature is at liberty to implement any electoral system which will alleviate.vote dilution.


. Dillard, 831 F.2d at 252.


. The factors include (1) the history of discrimination in the state; (2) the extent to which voting is polarized by race; (3) the existence of practices or procedures which enhance the opportunity for discrimination; (4) whether minority groups have been denied access to a candidate slating process; (5) the existence and extent of any socio-political vestiges of discrimination; (6) whether political races are characterized by overt or covert racial appeals; and (7) the extent to which minority groups have been elected in the jurisdiction. In addition, the legislative history of the Act instructs that an inquiry into the responsiveness of the elected officials to minority needs and the legitimacy of the state’s asserted reasons for maintaining the existing system may provide additional insight.


. Unless these threshold Gingles factors are established, “the use of multimember districts generally will not impede the ability of minority voters to elect representatives of their choice.” Gingles, 478 U.S. at 48, 106 S.Ct. at 2765.


. In holding that the current at-large scheme for electing Texas district court judges violates Section 2, the federal district court made numerous specific factual findings regarding the Gingles threshold factors as well as the Senate Report, or Zimmer, factors. For purposes of this dissent, it need not be decided whether the district court correctly determined these factual issues. It should be noted and flagged at this point, however, that the trial record is replete with evidence of an inescapable reality: minorities in the challenged Texas districts are seldom ever — indeed, are only with great rarity — able to elect minority candidates to any of the at-large district court judge positions available in the districts.
It is necessary to indicate that this writer would not affirm the interim remedial portion of the district court’s order in toto. Specifically, I am constrained to conclude that the district court acted beyond the scope of its remedial powers by ordering that judicial elections be nonpartisan. The district court’s order fails to defer to a political choice of the State of Texas, a choice which was not even challenged by the plaintiffs in the instant case. The district court gave no explanation for rejecting the system of partisan elections. No evidentiary hearing was held on the issue, and no factual findings were made. The equity powers of the district court neither encompass nor justify the federal district court’s actions; the district court should have deferred to the State’s policy choice for partisan elections as expressed in its statutory scheme.


. The current administration endorses this approach. In an amicus brief filed in the instant case, the United States has argued that
the proper approach is to consider, first, whether plaintiffs have met the three-part test outlined in Gingles. Assuming that this has been done, it is then appropriate to consider other factors set out in Gingles, and to weigh in particular the importance of the state’s interest in the electoral system under attack.
United States Brief at 13.


. No opinion is expressed whether such a situation may ever be demonstrated.


. The concurrence, by treating considerations such as the appearance of impartiality and venue rules as definitive elements of the relevant elected post, has avoided the need to analyze at what point a state’s asserted interest in retaining the existing scheme should be considered. As has already been discussed in footnote 16, these considerations are not part and parcel of the trial judge post.
What the concurrence has done, instead of examining the State's interest in retaining the existing scheme, is to consider the State’s interest in not implementing a voting scheme similar to that imposed under the interim plan (subdis-tricting) in order to alleviate any potential vote dilution. This approach positions the remedy squarely in a place of incorrect prominence and foregoes any serious inquiry into the existence of impermissible vote dilution. Stated simply, the concurrence has placed the cart before the horse.


. By articulating a threshold test which examines three characteristics of the minority group and its voting patterns, the Supreme Court has implicitly stressed the proposition that the Voting Rights Act is primarily concerned with the efficacy of the minority vote and not with the function or characteristics of the elected post.


. For example, one of the two ‘‘[a]dditional factors that in some cases have had probative value” in the Senate Report's illustrative list of totality of the circumstances factors is "whether the policy underlying the state or political subdivision’s use of such voting qualification, prerequisite to voting, or standard, practice or procedure is tenuous.” S.Rep. No. 417, 97th Cong., 2d Sess. 29, reprinted in 1982 U.S.Code Cong. & Admin.News 177, 207. In the proceedings below, the district court considered this factor at the appropriate point — during a trial on the merits. The district court was not persuaded by defendants’ defense that at-large elections served a critical state interest. The court determined that ”[w]hile the Court does not find that the present system is maintained on a tenuous basis as a pretext for discrimination, the Court is not persuaded that the reasons offered for its continuation are compelling.” District Court Opinion at 77.


. Because of my view that the State has not articulated a substantial interest in retaining the existing at-large system of electing district judges, the question of how much weight this factor should be afforded is not addressed. As the Supreme Court has indicated, "recognizing that some Senate Report factors are more important to multimember district vote dilution claims than others ... effectuates the intent of Congress.” Gingles, 478 U.S. at 49 n. 15, 106 S.Ct. at 2765 n. 15. It is my firm belief, however, that under no circumstances should the State’s interest outweigh the following factors: the extent to which minority group members have been elected to office in the jurisdiction and the extent to which voting in the elections of the jurisdiction has been racially polarized. This belief is based on my acknowledgement of the Supreme Court’s indication that "[ujnder a 'functional' view of the political process mandated by § 2 ... the most important Senate Report factors bearing on § 2 challenges to multimem-ber districts are [these factors.]" Id. Additionally, placing greater weight on the factors which examine minority success at the polls and racial voting patterns furthers the purpose of the Act to "correct an active history of discrimination ... [and] deal with the accumulation of discrimination.” S.Rep. at 5, 1982 U.S.Code Cong. & Admin.News at 182.


. In Martin v. Attain, 658 F.Supp. 1183, 1195-96 (S.D.Miss.1987), the court adopted a single-member district remedy for some Mississippi trial judges who were elected at-large in racially dilutive elections, after finding that Mississippi already elected some other judges from areas smaller than the court’s jurisdiction. The court there stated:
Although the state has adopted the policy of the post system of electing judges in multi-member judicial districts above the justice court level, it long ago adopted the policy of single-member electoral districts for justice court judges. The state also has the policy of judges deciding cases which may originate outside their election districts.


. Once again, the concurrence’s asserted concern is premised on the anticipated remedy— subdistricting. While the Supreme Court, in Gingles, did indicate that a "single-member district is generally the appropriate standard against which to measure minority group potential to elect,” it did not mandate the imposition of subdistricts to remedy every instance of illegal vote dilution. The concurrence, by erroneously factoring in, at the liability phase, concerns which may never be borne out, refuses to properly acknowledge the intent of the Voting Rights Act.


. It is also notable that one judge, an inter-venor in the instant case, testified that he was not aware of any allegations of unfairness or suggestions that white litigants were not treated fairly by minority judges elected from subcounty Justice of the Peace precincts.


. It should be noted that the Texas Constitution limits the State's interest in establishing specialty courts; the state supreme court has ruled that the legislature may not disturb state courts’ jurisdiction.


. Because the district court, in its interim plan, indicated the belief that a remedy could be created which allows the substantial use of the Texas system of specialty courts, District Court Order at 7, this writing expresses no view on whether or not a state's interest would be substantially stronger if such a remedy could not be devised.


. South Carolina v. Katzenbach, 383 U.S. 301, 308, 86 S.Ct. 803, 808, 15 L.Ed.2d 769 (1966).